Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: at [0013], line 1, first occurrence of “the” should be capitalized.  Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the module body “to cover both side surfaces” of the body display unit of claim 2; the first and second pressure detection sensors both of claim 6; the hydraulic cylinder driving method of claim 7; the motor driving method of claim 7; the fixing part disposed on a rear surface of the body display unit of claim 8; the module coupling plate integrated with the body display unit of claim 15; the plurality of driving motors of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
In claim 6, at lines 4 and 8, the commas at the ends of the sentences should perhaps be semicolons.  
In claim 9, line 5, the period after “plate” should be a comma or semi-colon. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 15, the recitation that the control unit is configured to control at least one of the body display unit or the head display unit is misleading in that the control unit is disclosed in the specification to control information displayed on either the body or head display units but not the units themselves. 
Claim 2 is indefinite as it recites the module body to cover both side surfaces of the body display unit which is unclear and not disclosed in the specification. 
Claim 7 recites a hydraulic cylinder driving method and a motor driving method applied to the first and second driving parts which is unclear as to how specifically each of these methods are applied. 
Claim 8 is unclear as it recites a coupling fixing part (605, FIG.6) provided to extend in the vertical direction is disposed on a rear surface of the body display unit. Specifically, this is unclear because FIG.6 shows the fixing part as a features of the porter module and not as “disposed on” the body display unit as recited. 
For claim 15, is it unclear how the module coupling plate is “integrated” with the body display unit as recited. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by WO 163.
For claim 1, WO 2020/256163 (WO 163) discloses a modular movable robot comprising: 
a main body (160, FIG.2); 
a traveling unit (within 160) mounted on lower portion of the main body to allow the main body to be movable; 
a porter module (200) coupled to the main body to fix an object to be transferred, 
the porter module being configured to provide module information to the main body (such as bag detection); 
a body display unit (180b) extending from the main body in a vertical direction; 
a head display unit (180a,182) rotatably mounted on an upper portion of the body display unit; 
and a control unit (FIG.5), the control unit configured to receive the module information from the porter module and to use the module information to control information displayed on at least one of the body display unit or the head display unit on the basis of the received information (via display 182).
For claim 2, the porter module comprises: 
a module body coupled to a top surface of the main body to cover both side surfaces of the body display unit (FIG.2); and 
a module fixing unit mounted on an inner surface of the module body to fix the object to be transferred, which is disposed on the main body. 
For claim 3, a top surface, a bottom surface, and a rear surface (FIG.3) of the module body are opened to load the object to be transferred, and an inner space of the module body is an empty space.  
For claim 4, the module body has a C shape with a rear side opened (FIG.3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of KR 1020110004015 (KR 015).  
For claim 1, Crawley (2015/0021163) discloses a modular movable robot comprising: 
a main body (FIG.16); 
a traveling unit (100) mounted on lower portion of the main body to allow the main body to be movable (drive wheels (1000) driven by motors (1201, 1202); 
a porter module coupled to the main body to fix an object (402) to be transferred (porter modules can likewise grab and move objects as desired), 
the porter module being configured to provide module information to the main body (where electrical coupling 202 is provided to transfer power and data between main body and porter module);
a body display unit (360) extending from the main body in a vertical direction; 
a head display unit (380,386) rotatably mounted on an upper portion of the body display unit; 
and a control unit (1600, [0049-0054], [0093-0108]), the control unit configured to receive the module information from the porter module (via coupling 202) and provide interactive audio and video display for telepresence applications. 
Crawley lacks the control unit to use the module information to control information displayed on at least one of the body display unit or the head display unit on the basis of the received information, a feature taught by KR 015 where an input member as well as first and second display means (250,255) are provided and display information based on specific information.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the data of Crawley from control unit gathered via coupling (202) to control information displayed on either display unit as taught by KR 015 in order to visually inform a user. 
For claim 15, the main body comprises a module coupling plate (302, 352) which is mounted on an upper portion of the main body and on which the object to be transferred is disposed on a top surface thereof, and wherein the module coupling plate is integrated (attached) with the body display unit.  
For claim 16, as taught by KR 015 and modified with Crawley, a user authentication part (client information) is provided in the body display unit, information with respect to a user, which is authenticated by the user authentication part, is provided from the user authentication part to the control unit, and 
the control unit controls at least one of information displayed on the body display unit (where the robot ‘recognizes’ the client based on the information provided and “makes a specific gesture” (Abstract of KR 015), the fixing operation of the porter module, or driving of the traveling unit on the basis of the information with respect to the user, which is received from the user authentication part.  
For claim 17, Crawley is silent on the touch screen, a feature taught by KR 015 where first display means (250) is provided with a touch screen ([0056-0058], FIG.3) and it would have been obvious to one of ordinary skill in the art to have adapted Crawley to provide a touch screen known from KR 015 as an obvious method of user input and interaction. 
For claim 18. Crawley ([0051]) provide the traveling unit comprising a plurality of driving wheels (1000) and drive motors (1201, 1202) as recited. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of the well known prior art. 
The examiner takes official notice that the recited connection, namely a connection with one fixed end and one rotatable end is well known in the prior art and it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided this type of connection for Crawley in order to allow the head display unit to pivot with respect to the body display unit for easier user interaction. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Alduaiji et al. 
For claim 11, Crawley further discloses the robotic system includes a 3D camera for a navigation system ([0083]) but lacks a light emitting unit, as taught by Alduaiji et al. (2017/0129099) as seen with robots (13, 35) provided with extension modules (12,13) equipped with emergency lighting ([0029, 0037, 0041], FIGS.1,4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided lighting as taught by Alduaiji et al. for use with Crawley in order to provide a user or operator with a visual indication. 
For claims 12-13, Crawley discloses a sensor system transmitting and receiving signals through apertures (2900) ([0089], FIG.11) and it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided openings in both front and side directions and a rear direction as an obvious design choice to allow for optimum operation of the sensor and visual indication of the light and based on user desired aesthetics. 
For claim 14, Crawley implicitly includes obstacle detection as part of the navigation system ([0083]). 
Allowable Subject Matter
Claims 5-10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 1020110022130 discloses sensor unit (12) for identifying the identity of a user by using an RFID tag. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616